Opinion issued May 6, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00796-CR
———————————
PERLA VARGAS, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 174th District Court 
Harris County, Texas

Trial Court Case No. 1134712
 

 
  MEMORANDUM OPINION
          On April
28, 2010, appellant filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We
have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed.

          The
Clerk of this Court is directed to issue the mandate within 10 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).